Citation Nr: 1821743	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-26 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the amount of $15,782.00, to include the validity of the debt.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran served on active duty from May 1981 to November 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Committee on Waivers and Compromises in Milwaukee, Wisconsin.  The appeal has since been transferred to the RO in Montgomery, Alabama.

The appeal was remanded for a Board hearing in March 2015 and June 2017.  The Board finds that the Agency of Original Jurisdiction substantially complied with the Board's remand orders in attempting to schedule the Veteran for a hearing, most recently in January 2018 and the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDINGS OF FACT

1. The Veteran obtained a divorce from her spouse W.S. in March 2000 and married L.B. in June 2001.  

2.  The earliest evidence notifying VA of the divorce and remarriage was the January 2012 submission of a marriage certificate for the Veteran and L.B., and her later April 2012 statement in support of a waiver.

3.  For the period from August 2002 to January 2012, the Veteran was in receipt of VA service-connected compensation which included additional benefits for W.S., her former spouse, in the calculated amount of $15,782.00.

4. The overpayment of VA spousal benefits in the amount of $15,782.00 was properly created. 

5. The creation of an overpayment of VA benefits in the amount of $15,782.00 was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran. 

6. The Veteran was at fault in the creation of the overpayment, and there is no fault on the part of VA in its creation. 

7. Recovery of the overpayment of VA service-connected compensation benefits for a dependent spouse for the period from August 2002 to January 2012 would defeat the purpose of the VA Compensation program.

8. A waiver of the overpayment of VA service-connected compensation benefits for a dependent spouse would not result in unjust enrichment of the Veteran. 

9. Recovery of the overpayment of VA service-connected compensation benefits for a dependent spouse, in the amount of $15,782.00, for the period from August 2002 to January 2012 would be against equity and good conscience.


CONCLUSIONS OF LAW

1. The overpayment of VA service-connected compensation benefits for dependent spouse W.S. in the amount of $15,782.00 was properly created. 38 U.S.C. §§ 1115, 1135, 5320 (2012); 38 C.F.R. §§ 1.962, 3.23, 3.103, 3.105, 3.271, 3.272, 3.273, 3.660 (2018). 

2. The criteria for waiver of recovery of the overpayment of NSC pension benefits in the amount of $15,782.00 have been met. 38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 1.963, 1.965 (2018).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Waiver of Recovery of an Overpayment

A claimant has the right to dispute the existence and amount of the debt. 
38 U.S.C. § 501 (2012); 38 C.F.R. § 1.911 (c) (2018). In determining whether a waiver of overpayment is appropriate, the inquiry is focused on three distinct questions. First, VA must determine if the overpayment at issue was validly created. See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided). The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled. Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation. If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted. See 38 U.S.C. § 5302(a); 38 C.F.R. §§ 1.963 (a), 1.965(b); see also Ridings v. Brown, 6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate).  Finally, if VA determines that the debt is valid and that fraud, misrepresentation, and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience. See 
38 U.S.C. § 5302 (b); 38 C.F.R. §§ 1.962, 1.963, 1.965. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. See 38 U.S.C. § 5302; 38 C.F.R. § 1.962.  Any indebtedness of a veteran can be waived only when the following factors are determined to exist: 1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver; and, 2) collection of such indebtedness would be against equity and good conscience. 38 U.S.C. § 5302 (c); 38 C.F.R. §§ 1.963(a), 1.965(b). Thus, a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment. 

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights. 38 C.F.R. § 1.965 (a). The decision reached should not be unduly favorable or adverse to either side. The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor. Where actions of the debtor contribute to the creation of the debt. (2) Balancing of faults. Weighing the fault of the debtor against the VA's fault. (3) Undue hardship. Whether collection would deprive the debtor or his or her family of basic necessities. (4) Defeat the purpose. Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. (5) Unjust enrichment. Failure to make restitution would result in an unfair gain to the debtor. (6) Changing position to one's detriment. Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 38 U.S.C. § 5302 (c); 38 C.F.R. § 1.965(a). 

The Board finds that the overpayment of VA compensation benefits in the amount of $15,782.00.00 was properly created.  The Veteran has been in receipt of VA service-connected compensation since 1984.  An April 1998 award letter, identifying an increase in the Veteran's benefits, as well as multiple earlier award letters, informed the Veteran that her compensation award included additional benefits for her spouse. She was told to notify VA immediately if there was any change in the number or status of dependents.  In a July 2002 Status of Dependents Questionnaire submitted by the Veteran, she continued to identify herself as being married.  

A June 2011 notice letter informed the Veteran that she was recently sent a form asking about her dependents, but no response was received.  VA, therefore, proposed to reduce her benefits beginning from August 2002.  In January 2012, the RO adjusted the Veteran's benefits to discontinue the additional allowance for her spouse W.S, effective August 2002.  VA pension benefits were accordingly reduced, creating an overpayment in the amount of in the amount of $15,782.00.00.

In January 2012, the Veteran submitted a marriage certificate showing that she was married to L.B. in June 2001.  In her April 2012 statement in support of a waiver, she reported that she remarried ten years prior.  This was the earliest evidence notifying VA of the divorce and remarriage.  A divorce decree, which was received by the RO in December 2014, shows that the Veteran and W.S. were divorced on March 10, 2000.  Because the Veteran was in receipt of compensation for her former spouse prior to the January 2012 reduction of benefits, and because she failed to provide timely notice of the divorce or change in dependent status, the Board finds that the RO's reduction of benefits was appropriate, and the overpayment in the amount of $15,782.00.00 was properly created.

The Board finds that the overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  The Board finds that while the Veteran did not submit notification of her divorce in a timely manner, there is no indication from the record that she was aware that she was in receipt of an overpayment in VA benefits prior to January 2012, particularly because she had remarried and likely believed the spousal payments continued to be warranted based on her marriage to L.B.  Accordingly, the Board finds no fraud, misrepresentation or bad faith on the part of the Veteran in the creation of the overpayment.

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the VA indebtedness is warranted on the basis of equity and good conscience under 
38 U.S.C. § 5302 (a); 38 C.F.R. §§ 1.963 (a), 1.965(a) (2018).  For the reasons discussed below, the Board finds that repayment of the Veteran's indebtedness would violate principles of equity and good conscience, and a waiver of the overpayment is warranted. 

The Board finds that the Veteran was at fault in the creation of her indebtedness due to failure to report her divorce in a timely manner.  Multiple award letters informed the Veteran that her award included additional compensation for a dependent spouse, and informed her that she must advise VA of any change in dependent status. The Board finds, therefore, that a reasonable person in the Veteran's situation would have known that the failure to report her divorce could result in the creation of an overpayment in benefits.  No fault was shown on the part of VA in the creation of the overpayment.  

The first two elements for consideration under 38 C.F.R. § 1.965 (a) are the fault of the debtor, and balancing the fault of the debtor and VA. The Board finds that there is no fault on the part of VA in the reduction of the VA benefits based on the Veteran's failure to report her dependent status when asked. The Veteran's failure to respond to VA requests for dependent information, and her action in accepting VA benefits during the relevant time period from August 2002 to January 2012  contributed to the creation of the overpayment.  Thus, the Board finds that the Veteran was at fault in the creation of the overpayment.

The Board finds that that repayment of the debt would not deprive the Veteran of the basic necessities of life. As to the element of undue financial hardship, the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his or her family of the basic necessities. The Veteran's April 2012 Financial Status Report shows that she had a total monthly net income of $3,638.00 from VA benefits and Social Security.  While she identified $4,996.00 in total monthly expenses, with regard to her basic necessities, she identified $700.00 for rent or mortgage payments, $1,500.00 for foot, and $1,000 for utilities and heat.  No other specific amounts were identified for assets or expenses.  

The Board notes that after taking care of basic necessities such as shelter and food, the Veteran is expected to accord a debt to VA the same regard given to any other debt. Thus, the Board finds that the Veteran's income of $3,638.00 exceeds her total monthly expenses represented by rent or mortgage, food, utilities, and heat which amount to approximately $3,200.00 a month. Given the Veteran's income and expense information, and evidence indicating that the Veteran's debt has been in repayment since May 2012, the Board finds that the collection of the overpayment debt at issue would not deprive her of the basic necessities of life. 

With regard to the other elements pertaining to the principles of equity and good conscience as set forth by 38 C.F.R. § 1.965 (a), the Board finds that recovery of the overpayment would defeat the purpose for which benefits were intended. The award and disbursement of additional VA service-connected benefits for the support of a dependent spouse for the period from August 2002 to January 2012, was made, specifically as "additional" monthly compensation for a dependent, with the assumption that the Veteran was married and reasonably contributing to the support her spouse. See 38 U.S.C. §§ 1115, 1135. Because the Veteran was in fact married from August 2002 to January 2012, as she not only failed to report the March 2000 divorce from W.S., but also failed to report her marriage to L.B. in June 2001, the Board finds that additional benefits received, during this period in which the overpayment debt was calculated, did go to the support of a spouse who was a dependent of the Veteran. Thus, the collection of the debt would defeat the purpose of the additional benefits received for the support of a dependent spouse.

Moreover, because the Veteran would have been entitled to payments for a dependent spouse, from August 2002 to January 2012, had she notified VA of not only her divorce, but remarriage in June 2001, the Board finds that the Veteran was not unjustly enriched by the amount of the overpayment created during this time period. The failure of the Government to insist upon its right to repayment of the assessed overpayment would, therefore, not result in unjust enrichment of the Veteran. The Board finds that the evidence does not show that the Veteran relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits. 

Given the fact that the overpayment debt was not a result of fraud, balancing other factors discussed above, to include fault of the Veteran, financial hardship, the purpose for which the dependent benefits were intended, and the lack of unjust enrichment if the debt were to be waived, the Board finds that the recovery of the overpayment in the amount of $15,782.00.00 would be against the principles of equity and good conscience, and the debt should be waived. See 38 C.F.R. §§ 1.963, 1.965. Resolving reasonable doubt in the Veteran's favor, the appeal for a waiver of recovery of the overpayment of VA benefits paid for a dependent spouse is granted.


ORDER

An overpayment in the amount of $15,782.00.00 was properly created

Waiver of recovery of an overpayment of VA benefits for a dependent spouse in the amount of $15,782.00.00 is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


